Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-12, and 15-18 are currently pending in the present application.
Claims 1-2, 6, 10-11, and 17-18 are currently amended; claims 3-5, 13-14, and 19-22 have been cancelled by the applicant; and claims 7-9, 12, and 15-16 are original.
Response to Amendment
The amendment dated 30 November 2020 has been entered into the record.
Response to Arguments
Applicant’s arguments have been fully considered, and to the extent that they may be applicable to the new rejections set forth below, the arguments are addressed as follows:
Applicant argues that currently amended independent claim 1 should not be rejected as being obvious over prior art references of record Mackey and Smith because Mackey does not disclose the newly added claim limitations of a primer layer being disposed under the cover glass and configured to have a single layer including acrylate, wherein the primer layer is coated on a rear surface of the cover glass and the polarizing layer is coated on a rear surface of the primer layer so that an upper surface of the primer layer is in direct contact with the cover glass and the rear surface of the primer layer is in direct contact with the polarizing layer. While Figure 9C of Mackey may not disclose all of the newly added claim limitations, Figure 6A of Mackey makes such disclosure, as more fully set forth in the new rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackey (US 20180357462), of record, in view of Smith (US 20200133060), of record.
Re: claim 1, Mackey discloses a cover glass 608 (para. 57; Fig. 6A); a primer layer 626 disposed under the cover glass and configured to have a single layer; a polarizing layer 622 disposed under the primer layer (Fig. 6A), wherein the polarizing layer is configured to polarize light propagating through the polarizing layer (capability disclosed in at least Fig. 6A, para. 57); and a phase retardation layer 624 (Fig. 6A) disposed under the polarizing layer (Fig. 6A), wherein the phase retardation layer is configured to delay a phase of light propagating through the phase retardation layer (capability disclosed in at least Fig, 6A, para. 57); wherein the primer layer 626 is coated on a rear surface of the cover glass (Fig. 6A) and the polarizing layer is coated 
Mackey does not directly disclose that the primer layer includes acrylate; that the polarizing layer includes a liquid crystal and a dye.
Smith discloses that the primer layer 42 includes acrylate (para. 39) and that the polarizing layer 44, 46 (Fig. 4) includes a liquid crystal and a dye (para. 41).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the primer layer include an acrylate and to have the polarizing layer include a liquid crystal and a dye, as disclosed by Smith, in the device disclosed by Mackey, for the purposes of the substrate having high optical transparency and high thermal stability and of creating a fixed alignment direction for the transmission axis of the polarizer (see paras. 39-41 of Smith).
Re: claim 6, Mackey and Smith disclose the limitations of claim 1, and Smith further discloses that a thickness of the primer layer 42 is 3 µm – 50 µm, which overlaps the claimed range of 3 µm to 7 µm. A prima facie case of obviousness exists where the claimed ranges overlap ranges disclosed by the prior art (MPEP 2144.05).
Re: claim 11, Mackey and Smith disclose the limitations of claim 1, and Mackey further discloses that the polarizing layer 622 is configured to have a linear polarization property and the phase retardation layer 624 is configured to have a circular polarization property (Fig. 6A).

Re: claim 15, Mackey and Smith disclose the limitations of claim 1, and Mackey further discloses a display panel 630 disposed under the phase retardation layer (Fig. 6A), wherein at least a portion of light incident on the cover glass structure is linearly polarized by the polarizing layer “Linear Polarizer” (capability disclosed in at least Fig. 6A), circularly polarized by the phase retardation layer (capability disclosed in at least Fig. 6A), reflected by the display panel (capability disclosed in at least Fig. 6A), linearly polarized by the phase retardation layer (capability disclosed in at least Fig. 6A), and blocked by the polarizing layer (capability disclosed in at least Fig. 6A).
Re: claim 16, Mackey and Smith disclose the limitations of claim 1, and Mackey further discloses that the phase retardation layer includes a quarter wave plate (Fig. 6A).
Re: claim 17, Mackey discloses a cover glass 608 (para. 57; Fig. 6A); a primer layer 626 disposed under the cover glass and configured to have a single layer; a polarizing layer 622 disposed under the primer layer (Fig. 6A), wherein the polarizing layer is configured to polarize light propagating through the polarizing layer (capability disclosed in at least Fig. 6A, para. 57); and a phase retardation layer 624 (Fig. 6A) disposed under the polarizing layer (Fig. 6A), wherein the phase retardation layer is configured to delay a phase of light propagating through the phase retardation layer (capability disclosed in at least Fig, 6A, para. 57); wherein the primer layer 626 is coated on a rear surface of the cover glass (Fig. 6A) and the polarizing layer is coated 
Mackey does not directly disclose that the cover glass and display panel are flexible; that the primer layer includes acrylate; that the polarizing layer includes a liquid crystal and a dye.
Smith discloses that the cover 41 and the display panel 94 are flexible (Figs. 4, 14, 15B, 16B; paras. 71, 74, where Mackey discloses that the cover is comprised of glass); that the primer layer 42 includes acrylate (para. 39); and that the polarizing layer 44, 46 (Fig. 4) includes a liquid crystal and a dye (para. 41).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the cover glass and display panel are flexible; that the primer layer includes acrylate; that the polarizing layer includes a liquid crystal and a dye, as disclosed by Smith, in the device disclosed by Mackey, for the purposes of improving the portability of the device, of the substrate having high optical transparency and high thermal stability, and of creating a fixed alignment direction for the transmission axis of the polarizer (see paras. 39-41 of Smith).
Claims 2, 7-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackey, in view of Smith and Kim (US 20180059300), of record.
Re: claims 2 and 18, Mackey and Smith disclose the limitations of claims 1 and 17 respectively.

Kim discloses an optical adhesive layer 125 disposed between the polarizing layer 120 and the phase retardation layer 130 (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an optical adhesive layer disposed between the polarizing layer and the phase retardation layer, as disclosed by Kim, in the device disclosed by Mackey and Smith for the purpose of fixing and stabilizing the position of the polarization layer and the phase retardation layer with respect to each other.  By fixing this position, the amount of unpolarized light being transmitted out of the display device will be minimized.
Re: claim 7, Mackey and Smith disclose the limitations of claim 1; however, neither reference directly discloses that a thickness of the cover glass is 50 – 90 µm.
Kim discloses that a thickness of the cover glass 110 (Fig. 1) is 10 – 200 µm (para. 29), which overlaps the claimed range of 50 – 90 µm. A prima facie case of obviousness exists where the claimed ranges overlap ranges disclosed by the prior art (MPEP 2144.05).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a thickness of the cover glass be 50 – 90 µm, as disclosed by Kim, in the device disclosed by Mackey and Smith for the purpose of optimizing the thickness of the cover glass so that it is able to function as a protective layer for the remainder of the device while minimizing the overall thickness and weight of the device.

Kim discloses that a thickness of the polarizing layer 120 is 0.5 – 10 µm, which overlaps the claimed range of 1 – 5 µm. A prima facie case of obviousness exists where the claimed ranges overlap ranges disclosed by the prior art (MPEP 2144.05).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a thickness of the polarizing layer have a thickness of 1 – 5 µm, as disclosed by Kim, in the device disclosed by Mackey and Smith for the purpose of optimizing the thickness of the polarizing layer so that it will pass only that light complementary to the fixed transmission axis while minimizing the overall thickness and weight of the display device.
Re: claim 9, Mackey and Smith disclose the limitations of claim 1; however, neither reference directly discloses that a thickness of the cover glass structure is not greater than 99 µm.
Kim discloses that a thickness of the cover glass structure 100 (Fig. 1) is 30 – 200 µm, which overlaps the claimed range of 0 – 99 µm. A prima facie case of obviousness exists where the claimed ranges overlap ranges disclosed by the prior art (MPEP 2144.05).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the thickness of the cover glass structure be less than 99 µm, as disclosed by Kim, in the device disclosed by Mackey and Smith for the purpose of optimizing the thickness of the overall device to meet the commercial demand for thinner and lighter weight electronic devices.

Kim discloses that the primer layer (para. 62, “retardation coating layer”) includes a liquid crystal (para. 62).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the primer layer include a liquid crystal, as disclosed by Kim, in the device disclosed by Mackey and Smith for the purpose of obtaining a predetermined retardation value in the nx, ny, and nz directions (see Smith paras. 71-73).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871